EXHIBIT 99.1 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (CHECK ONE): oForm 10-K oForm 20-F oForm 11-K xForm 10-Q oForm N-SAR For Period Ended: May 1, 2011 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transaction Period Ended: READ INSTRUCTION (ON BACK PAGE) BEFORE PREPARING FORM. PLEASE PRINT OR TYPE. NOTHING IN THIS FORM SHALL BE CONSTRUED TO IMPLY THAT THE COMMISSION HAS VERIFIED ANY INFORMATION CONTAINED HEREIN. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION GameTech International, Inc. Full Name of Registrant N/A Former Name if Applicable 8850 Double Diamond Parkway Address of Principal Executive Office (Street and Number) Reno, Nevada 89521 City, State and Zip Code PART II - RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) x (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K or Form N-SAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and x (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III - NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, or the transition report or portion thereof, could not be filed within the prescribed time period: GameTech International, Inc. (the "Company") is unable to file its Form 10-Q for the quarter ended May 1, 2011 within the prescribed time period without unreasonable effort and expense as a result of the Company’s efforts to finalize an amended and restated loan agreement with respect to its existing credit facility with U.S. Bank, N.A. and Bank of West.As reported in our Current Report on Form 8-K filed with the Securities and Exchange Commission on June 16, 2011, the Company entered into an amended and restated loan agreement with its lenders on June 15, 2011.The Company plans to file its Form 10-Q no later than Monday, June 20, 2011. SEC 1344 (03-05) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. PART IV - OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Andrew E. Robinson 850-6000 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). xYes oNo Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? xYes oNo If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made: For the fiscal quarter ended May 1, 2011, we expect to report net revenue of $8.1 million, an approximate $1.5 million decrease in net revenue as compared to the prior year period.Net revenue in our bingo segment for the quarter ended May 1, 2011 is expected to decrease by approximately $1.3 million, or 15.7%, to approximately $6.8 million, compared to the prior year period.VLT/slot revenue is expected to decrease $0.3 million, or 17.0%, to approximately $1.3 million.The anticipated decrease in net bingo revenue is primarily due to hall closures from adverse economic conditions, competitive pressures and the impact of storms in the southern region of the United States.The anticipated decrease in VLT/slot net revenue is primarily due to a reduction in Louisiana sales. Cost of revenue, excluding depreciation and amortization is expected to decrease by approximately $1.2 million quarter over quarter, with bingo cost of revenue expected to decrease approximately $0.2 million, or 10.5%, and VLT/slot cost of revenue expected to decrease approximately $1.0 million, or 44.8%.The anticipated decrease in bingo cost of revenue is primarily due to write-offs of obsolete equipment and parts in the prior year period, staffing reductions and a decrease in amortization relating to the patent licensing for our Explorer units.The expected decrease in VLT/slot cost of revenue is due to the write-off of obsolete equipment and parts in the prior year period. Gross profit for the quarter ended May 1, 2011 is expected to increase approximately $0.6 million to $4.3 million, as compared to the prior year period.Bingo gross profit is expected to decrease approximately $0.1 million, or 2.0%, with VLT/slot gross profit expected to increase approximately $0.7 million, or 122.5%, period over period. Operating expenses for the fiscal quarter ended May 1, 2011 are expected to decrease by approximately $0.9 million to $5.5 million as compared to the prior year period results. The Company expects to report a net loss for the quarter ended May 1, 2011 of approximately $1.6 million, compared to a net loss of approximately $15.0 million for the prior year period. This Form12b-25 includes forwarding-looking statements within the meaning of Section21E of the Securities Exchange Act of 1934 regarding the Company and the financial results it expects to report that are not historical facts and are indicated by words such as “anticipate,” “expect,” “believe,” other formulations of those terms and similar terms. Such forward-looking statements are based on the Company’s current expectations and beliefs, which are subject to change, and involve certain risks and uncertainties. These risks and uncertainties may cause actual results to differ materially from those contained in the forward-looking statements.The Company does not undertake any obligation to update any forward looking statement. GameTech International, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date June 16, 2011 By /s/ Andrew E. Robinson Andrew E. Robinson Chief Financial Officer INSTRUCTION:The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative's authority to sign on behalf of the registrant shall be filed with the form. ATTENTION INTENTIONAL MISSTATEMENTS OR OMISSIONS OF FACT CONSTITUTE FEDERAL CRIMINAL VIOLATIONS (SEE 18 U.S.C. 1001)
